DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-4 and 7-8 are presented for examination. Applicant filed a reply to a non-final Office action on 05/23/2022 amending claims 1-4 and 7-8. In light of Applicant’s amendment, Examiner has withdrawn the previous § 112(b) and § 101 rejections. Examiner has, however, established new objections for independent claims 1, 7, and 8; and new § 112(b) and § 101 rejections for claims 1-4 and 7-8 in the instant Office action. Since the new objections and rejections were necessitated by Applicant’s amendment of claims, the instant rejection of claims 1-4 and 7-8 is FINAL rejection of the claims. 

Examiner’s Remarks


Prior Art: The prior art of record, Rose (2012/0123924 A1), teaches: “a terminal configured to transmit an acquisition request for information on an exchange ratio between a first virtual currency and a second virtual currency; an information processing apparatus including a memory, and a processor coupled to the memory and configured to: acquire the first ledger and the second ledger; compare a first transaction history of the first virtual currency in the first ledger and a second transaction history of the second virtual currency in the second ledger; and calculate, when a transaction of the same commodity is included in the first transaction history and the second transaction history, an exchange ratio between the first virtual currency and the second virtual currency according to the transaction of the same commodity; and transmit the calculated exchange ratio to the terminal.” Further, the prior art of record, Maniyar (2020/0213127 A1) teaches: “a distributed ledger comprising nodes.” Cited prior art in combination does not teach fairly the following limitations that can be found in independent claims 1, 7, and 8: 
. . . comparing the commodity, the commodity item, the price, and the transaction volume of the first transaction history of the first distributed ledger asset in the first distributed ledger and the commodity, the commodity item, the price, and the transaction volume of the second transaction history of the second distributed ledger asset in the second distributed ledger, 
calculating, when a transaction of a same commodity is included in the first transaction history and the second transaction history, an exchange ratio between the first distributed ledger asset and the second distributed ledger asset according to the ratio of the price of the commodity of the first transaction history and the ratio of the price of the commodity of the second transaction history, 
calculating, when the transaction of a same commodity is not included in the first transaction history and the second transaction history and a transaction of commodities in a same commodity item is included in the first transaction history and the second transaction history, an exchange ratio between the first distributed ledger asset and the second distributed ledger asset according to the ratios between the price of the commodity 8   App. Ser. No.: 16/742,009whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the second transaction history, and
calculating, when the transaction of the commodities in the same commodity item is not included in the first transaction history and the second transaction history, an exchange ratio between the first distributed ledger asset and the second distributed ledger asset according to the ratio between the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the third transaction history . . .

Response to Arguments


35 U.S.C. § 101: Applicant argues in page 14 of Applicant’s Remarks:
[T]he details about how to calculate the exchange ratio between the first virtual currency and the second virtual currency like this corresponds to the additional elements that amount to significantly more than the judicial exception.
	Examiner respectfully disagrees. There are no steps in independent claims 1, 7, and 8, that render instant claims patent eligible under § 101 because all the steps either fall under insignificant extra solution activity (for example, data gathering) or describe abstract idea. There is simply no step in instant claims that render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), or integrates the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).   

Claim Objections





Claims 1, 7 and 8, are objected to because of the informalities in following recitations: 

“[A]cquire a first transaction history of the first distributed ledger and a second transaction history of the second distributed ledger from the plurality of nodes, and acquire a commodity, a commodity item, a price, and a transaction volume of the first transaction history and the commodity, the commodity item, the price, and the transaction volume of the second transaction history.” Unless “a commodity, a commodity item, a price, and a transaction volume” of the first transaction history and “a commodity, a commodity item, a price, and a transaction volume” of the second transaction history are one and the same, the recitation should read: “acquire a first transaction history of the first distributed ledger and a second transaction history of the second distributed ledger from the plurality of nodes, and acquire a commodity, a commodity item, a price, and a transaction volume of the first transaction history and a commodity, a commodity item, a price, and a transaction volume of the second transaction history.”

“[C]alculate, when the transaction of a same commodity is not included in the first transaction history . . . whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the second transaction history.” This is an example of using an expression “more larger” in two separate instances, but claims include many more instances of using the expression “more larger.” The recitation here (and in other such instances) should read: “calculate, when the transaction of a same commodity is not included in the first transaction history . . . whose transaction volume is larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is larger than any other commodity in the commodity item of the second transaction history.” 

“[C]alculate, when the transaction of the commodities in the same commodity item is not included in the first transaction history and the second transaction history, an exchange ratio between the first distributed ledger asset and the second distributed ledger asset according to the ratio between the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the third transaction history, and the ratio between the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the third transaction history.” It appears that the portion in italics and bolded portion are one and the same (Examiner here has italicized and bolded the portions for clarity). Thus, the bolded portion needs not be recited and the recitations should read: “calculate, when the transaction of the commodities in the same commodity item is not included in the first transaction history and the second transaction history, an exchange ratio between the first distributed ledger asset and the second distributed ledger asset according to the ratio between the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the third transaction history.” 

“[T]ransmit the calculated exchange ratio to the terminal 3PATENTFujitsu Ref.: 18-00627 App. Ser. No.: 16/742,009. . . a statistical variance parameter of a price in a predetermined period is equal to or less than a threshold among transaction targets including the same commodity, the commodities in the same commodity item and commodities capable being compared in value or by using a transaction target of which a number of transactions settled in a predetermined period is equal to or greater than a threshold among transaction targets including the same commodity, the commodities in the same commodity item and the commodities capable being compared in value.” Since “a threshold among transaction targets” appears in two instances, the second instance should have a definite article and the recitation should read: “transmit the calculated exchange ratio to the terminal 3PATENTFujitsu Ref.: 18-00627 App. Ser. No.: 16/742,009. . . a statistical variance parameter of a price in a predetermined period is equal to or less than a threshold among transaction targets including the same commodity, the commodities in the same commodity item and commodities capable being compared in value or by using a transaction target of which a number of transactions settled in a predetermined period is equal to or greater than the threshold among transaction targets including the same commodity, the commodities in the same commodity item and the commodities capable being compared in value.”

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4 and 7-8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Independent claims 1, 7, and 8, recite limitations “the ratio of the price of the commodity of the first transaction history” and “the ratio of the price of the commodity of the second transaction history” in “calculate, when a transaction of a same commodity is included in the first transaction history and the second transaction history, an exchange ratio2 App. Ser. No.: 16/742,009between the first distributed ledger asset and the second distributed ledger asset according to the ratio of the price of the commodity of the first transaction history and the ratio of the price of the commodity of the second transaction history.” There is an insufficient antecedent basis for each of these limitations in claims 1, 7, and 8. Dependent claims 2-4 are rejected based on their dependency. 

Independent claims 1, 7, and 8, recite bolded limitations “calculate, when the transaction of a same commodity is not included in the first transaction history . . . according to the ratios between the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the second transaction history.” There is an insufficient antecedent basis for each of these limitations in claims 1, 7, and 8. Dependent claims 2-4 are rejected based on their dependency. 


Independent claims 1, 7, and 8, recite bolded limitations “calculate, when the transaction of the commodities in the same commodity item is not included in the first transaction history and the second transaction history, an exchange ratio between the first distributed ledger asset and the second distributed ledger asset according to the ratio between the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the third transaction history.” There is an insufficient antecedent basis for each of these limitations in claims 1, 7, and 8. Dependent claims 2-4 are rejected based on their dependency.


Independent claims 1, 7, and 8, recite limitations “the calculated exchange ratio” in “transmit the calculated exchange ratio to the terminal.” It is unclear which “calculated exchange ratio” is referred to because “an exchange ratio” is calculated in two different instances in the claim, namely: (1) “calculate, when the transaction of a same commodity is not included in the first transaction history and the second transaction history and a transaction of commodities in a same commodity item is included in the first transaction history and the second transaction history, an exchange ratio,” and (2) “calculate, when the transaction of the commodities in the same commodity item is not included in the first transaction history and the second transaction history, an exchange ratio.” Thus, claims 1, 7, and 8, are rejected as indefinite. Dependent claims 2-4 are rejected based on their dependency. 

Claim Rejections - 35 USC § 101








35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-8 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  










The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-4 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claim 7 is a non-transitory computer readable recording medium, which is also one of the statutory categories of invention. Still further, the claimed invention of claim 8 is a method (i.e., a process) and also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-4 and 7-8 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-4 and 7-8, however, recite an abstract idea of calculating an exchange ratio between the first virtual currency and the second virtual currency based on the price of the first transaction target and the price of the second transaction target (see Applicant’s Specification at [0005] and independent claims 1 and 7-8). The creation of calculating an exchange ratio between the first virtual currency and the second virtual currency based on the price of the first transaction target and the price of the second transaction target, as recited in the independent claims 1, 7, and 8, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 7, and 8, which set forth or describe the recited abstract idea, are the following steps: “comparing the commodity, the commodity item, the price, and the transaction volume of the first transaction history of the first distributed ledger asset in the first distributed ledger and the commodity, the commodity item, the price, and the transaction volume of the second transaction history of the second distributed ledger asset in the second distributed ledger” (claims 1, 7, and 8), “calculating, when a transaction of a same commodity is included in the first transaction history and the second transaction history, an exchange ratio between the first distributed ledger asset and the second distributed ledger asset according to the ratio of the price of the commodity of the first transaction history and the ratio of the price of the commodity of the second transaction history” (claims 1, 7, and 8), “calculate, when the transaction of the same commodity is not included in the first transaction history and the second transaction history and a 3PATENTFujitsu Ref.: 18-00627App. Ser. No.: 16/742,009transaction of commodities in the same commodity item is included in the first transaction history and the second transaction history, an exchange ratio between the first virtual currency and the second virtual currency according to the transaction of the commodities in the same commodity item” (claims 1, 7, and 8), “calculating, when the transaction of a same commodity is not included in the first transaction history and the second transaction history and a transaction of commodities in a same commodity item is included in the first transaction history and the second transaction history, an exchange ratio between the first distributed ledger asset and the second distributed ledger asset according to the ratios between the price of the commodity 8  App. Ser. No.: 16/742,009whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the second transaction history” (claims 1, 7, and 8), and “calculating, when the transaction of the commodities in the same commodity item is not included in the first transaction history and the second transaction history, an exchange ratio between the first distributed ledger asset and the second distributed ledger asset according to the ratio between the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the first transaction history and the price of the commodity whose transaction volume is more larger than any other commodity in the commodity item of the third transaction history” (claims  1, 7, and 8). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims  1, 7, and 8, recite additional limitations: “a terminal” (claims  1, 7, and 8), “a plurality of nodes” (claims  1, 7, and 8), “an information processing apparatus including” (claims  1, 7, and 8), and “a processor coupled to a memory” (claim 1). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitation found in independent claims 1, 7, and 8, recites insignificant extra/post solution activity (e.g., data catering): “transmitting, by the information processing apparatus, the calculated exchange ratio to the terminal, wherein the exchange ratio between the first distributed ledger asset and the second distributed ledger asset is calculated by using a transaction target of which a statistical variance parameter of a price in a predetermined period is equal to or less than a threshold among transaction targets including the same commodity, the commodities in the same commodity item and commodities capable being compared in value or by using a transaction target of which a number of transactions settled in a predetermined period is equal to or greater than a threshold among transaction targets including the same9PATENTFujitsu Ref.: 18-00627 App. Ser. No.: 16/742,009 commodity, the commodities in the same commodity item and the commodities capable being compared in value.” These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 7, and 8, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims  1, 7, and 8, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	













Step 2B of the Test: The additional elements of independent claims  1, 7, and 8, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0005] According to an aspect of the embodiments, an information processing apparatus includes: a memory; and a processor coupled to the memory.

[0034] The nodes 30A-1, 30A-2, ... are a group of computers that realizes a distributed ledger for a virtual currency A (an example of a "first virtual currency"). The nodes 30B-1, 30B-2, ... are a group of computers that realizes a distributed ledger for a virtual currency B (an example of a "second virtual currency"). The nodes 30C-1, 30C-2, ... are a group of computers for storing a distributed ledger for a virtual currency C (an example of a "third virtual currency").

[0040] The terminal 20 is an information processing apparatus such as a desktop personal computer (PC), a notebook PC, a tablet PC, or a smartphone. For example, in response to a user operation, the terminal 20 acquires information on the exchange ratio between the virtual currency A and the virtual currency B from the server 10.

[0044] The memory device 103 reads the program from the auxiliary storage device 102 and stores the read program, in response to an instruction to start the program. The CPU 104 realizes functions related to the server 10 in accordance with the program stored in the memory device 103. The interface device 105 is used as an interface for coupling the server 10 to a network. The display device 106 is a display that displays a graphical user interface (GUI) or the like in accordance with a program. The input device 107 receives input of various operation instructions. 

[0045] An example of the recording medium 101 is a portable recording medium such as a compact disc read-only memory (CD-ROM), a digital versatile disc (DVD), or a Universal Serial Bus (USB) memory. An example of the auxiliary storage device 102 is a hard disk drive (HDD), a flash memory, or the like. Each of the recording medium 101 and the auxiliary storage device 102 corresponds to a computer-readable recording medium. The hardware configuration of the terminal 20 may be substantially the same as the example of the hardware configuration of the server 10 illustrated in FIG. 2. 

This is a description of general-purpose computer performing its routine function. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional element of transmitting information to and from a user device was considered as insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims  1, 7, and 8, receive or transmit data over a network in a merely generic manner. The courts have recognized transmitting and receiving data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims  1, 7, and 8, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims  1, 7, and 8, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-4 depend on independent claim 1. The elements in dependent claims 2-4, which set forth or describe the abstract idea, are: “the processor is configured to calculate the exchange ratio between the first distributed ledger asset and the second distributed ledger asset based on a ratio between a price of the same commodity in the first distributed ledger asset and a price of the same commodity in the second distributed ledger asset” (claim 2 – further narrowing the abstract idea), “the processor is configured to: acquire a third distributed ledger from the plurality of nodes; and calculate the exchange ratio between the first distributed ledger asset and the second distributed ledger asset using prices of the commodities in the same commodity item in the third distributed ledger asset” (claim 3 – where “acquiring” step is insignificant extra solution activity; and “calculating” step further narrows the abstract idea), and “the processor is configured to calculate the exchange ratio between the first distributed ledger asset and the second distributed ledger asset by using, as weights for the exchange ratio, transaction volumes of the same commodity in the first distributed ledger asset and the second distributed ledger asset, transaction volumes of the commodities in the same commodity item in the first distributed ledger asset and the second distributed ledger asset or transaction volumes of the commodities capable being compared in value in the first distributed ledger asset and the second distributed ledger asset” (claim 4 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-4 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-4 and 7-8 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.
 
Conclusion
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Baur et al. Bitcoin: Medium of exchange or speculative assets? J. Int. Financ. Markets Inst. Money 54 (2018) 177–189.

















Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691